Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 7/13/2021. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis and is similar to independent system Claim 13 and product Claim 7 (herein called Additional Independent Claims).  The Primary Independent Claim recites the limitations of:
receive, from a payment terminal; credit card data for use with a credit card transaction; and image data of at least a portion of a face of a user operating the payment terminal;  
generate, using the image data, a first facial descriptor for the face of the user, wherein the first facial descriptor comprises a first numeric array; 
access, from a database, a second facial descriptor associated with the credit card data, wherein the second facial descriptor comprises a second numeric array;  
determine whether the user is authorized to use the credit card data by determining whether the first facial descriptor matches the second facial descriptor; and 
transmit, to the payment terminal, data indicative of whether the user is authorized to use the credit card data based on whether the first facial descriptor matches the second facial descriptor. 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The limitation of at least “transmit data indicative of whether the user is authorized to use the credit card data” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The limitation of at least payment terminal, a database” in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. The examiner did not find any additional elements that would cause further analysis.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware and software per se amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, all independent claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, all the claims are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 below are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent Pub 2007/0005988) in view of S (U.S. Patent Pub  2014/0222596)  
Note Examiner uses the following annotations when referencing prior art. F= Figure, i=Item within figure; P=Paragraph #. 
Re claim 1 & 7 & 13: Zhang discloses: 
A computerized method for execution by at least one processor and memory configured to store instructions that, when executed by the at least one processor, cause the at least one processor to (see Zhang F3)
A non-transitory computer-readable media comprising instructions that, when executed by one or more processors on a computing device, are operable to cause the one or more processors to: receive, from a payment terminal: credit card data for use with a credit card transaction; and image data of at least a portion of a face of a user operating the payment terminal; (see Zhang F4-5)
A system comprising a memory storing instructions, and one or more processors configured to execute the instructions to:  (see Zhang F6-7)
receive, from a payment terminal; credit card data for use with a credit card transaction; and image data of at least a portion of a face of a user operating the payment terminal;  (see Zhang F3 i308 + F4 i410 + F10 i1004)
generate, using the image data, a first facial descriptor for the face of the user, wherein the first facial descriptor comprises a first numeric array; (see Zhang F3 i308 + F4 i410 + F10 i10)
access, from a database, a second facial descriptor associated with the credit card data, wherein the second facial descriptor comprises a second numeric array; (see Zhang F3 i308 + F4 i410 + F10 i1016)
determine whether the user is authorized to use the credit card data by determining whether the first facial descriptor matches the second facial descriptor; and  (see Zhang F3 i312 + F4 i410+ F10 i1012)
transmit, to the payment terminal, data indicative of whether the user is authorized to use the credit card data based on whether the first facial descriptor matches the second facial descriptor.  (see Zhang F3 i308 + F4 i410 + F10 i1004)
While examiner believes, Zhang teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, S additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zhang by adapting any features of S.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Zhang and S both relate to same subject area of facial recognition for credit card processing approval. 
S specifically teaches: 
receive, from a payment terminal credit card data for use with a credit card transaction; and image data of at least a portion of a face of a user operating the payment terminal (see S F 3 i303)
generate, using the image data, a first facial descriptor for the face of the user, wherein the first facial descriptor comprises a first numeric array; (see S F 3 i302)
access, from a database, a second facial descriptor associated with the credit card data, wherein the second facial descriptor comprises a second numeric array; (see S F 3 i307)
determine whether the user is authorized to use the credit card data by determining whether the first facial descriptor matches the second facial descriptor; and  (see S F 3 i306)
transmit, to the payment terminal, data indicative of whether the user is authorized to use the credit card data based on whether the first facial descriptor matches the second facial descriptor  (see S F 3 i308-309)
Re claim 2 & 8 & 14: see claim 1 + 
determining whether the user is authorized to use the credit card data comprises determining the user is not authorized to use the credit card data based on to the first facial descriptor not matching the second facial descriptor; and  (see Zhang F3 i312 + F4 i410+ F10 i1012)
transmitting the data indicative of whether the user is authorized to use the credit card data comprises transmitting data indicative of the user not being authorized to use the credit card data. (see Zhang F3 i308 + F4 i410 + F10 i1004)
Re claim 3 & 9 & 15: see claim 1 + 
determining whether the user is authorized to use the credit card data comprises determining the user is authorized to use the credit card data based on the first facial descriptor matching the second facial descriptor; and transmitting the data indicative of whether the user is authorized to use the credit card data comprises transmitting data indicative of the user being authorized to use the credit card data (see Zhang F3 i308 + F4 i410 + F10 i1004)
Re claim 4 & 10 & 16: see claim 1 + 
further comprising determining the first facial descriptor matches the second facial descriptor by: performing a descriptor matching process on the first facial descriptor and the second facial descriptor to generate a similarity score indicative of a similarity between the first facial descriptor and the second facial descriptor; and determining the similarity score is above a predetermined threshold. (see Zhang F3 i312 + F4 i410+ F10 i1012)
Re claim 5 & 11 & 17: see claim 1 + 
wherein accessing the second facial descriptor from the database comprises requesting the second facial descriptor from a remote bank database of a bank associated with the credit card data. (see Zhang F3 i308 + F4 i410 + F10 i1016)
Re claim 6 & 12 & 18: see claim 1 + 
wherein: receiving the image data comprises: receiving a first set of images generated by an image sensor; and receiving a second set of images generated by a depth sensor; and the instructions further cause the at least one processor to: select a subset of the first set of images to generate the first facial descriptor; and select a subset of the second set of images to analyze to determine whether a live person was captured. (see Zhang F3 i308 + F4 i410 + F10 i10)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colangelo et al., U.S. Patent Pub 20140330729 discloses a facial recognition system used to associate, organize, identify, select, execute, and transfer payment, data files, and personal information to and from a user's profile in the cloud
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698